Citation Nr: 1210615	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  03-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 29, 2002, for the award of a total rating for compensation based upon unemployability due to service-connected disabilities (TDIU).

(The issues of entitlement to a compensable rating for hepatitis C with cirrhosis of the liver; entitlement to an increased rating for scar, gunshot wound with skull defect, right temporal region and craniotomy residuals; entitlement to an increased rating for residuals, gunshot wound to left buttocks, left midlumbar area with involvement of muscle group XX; entitlement to an increased rating for residuals, gunshot wound, posterior right lower chest with involvement of muscle group II; entitlement to an increased rating for posttraumatic stress disorder; entitlement to an increased rating for residuals, right ankle fracture; entitlement to a compensable rating for scar, residuals, laceration right forehead; entitlement to a compensable rating for scar, residuals, gunshot wound to jaw region; entitlement to a compensable rating for cornea scar, left eye; entitlement to service connection for hallux valgus; entitlement to service connection for arthritis, lumbar and cervical spine with gait abnormality; and, entitlement to service connection for shortening of the extremities will be the subject of separate Board decisions.)

REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter came to the Board of Veterans' Appeals (Board) from a September 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to a TDIU, effective April 29, 2002.  In July 2005, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.  In February 2006, the Board denied entitlement to an earlier effective date for the award of a TDIU.  Such decision was vacated, as to that issue, and a July 24, 2006 Board decision was issued in its stead which denied entitlement to an earlier effective date for the award of a TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the Veteran's attorney (the parties) filed a Joint Motion for Remand (JMR), requesting that the Court vacate the Board's July 2006 decision, and remand the Veteran's claim for an earlier effective date for further development and re-adjudication.  By Order dated in March 2008, the Court granted the joint motion, vacated the Board's July 24, 2006 decision, and remanded the case to the Board for further adjudication.

In an October 2005 letter, the Veteran raised the issue of clear and unmistakable error in the failure to award service connection for a "skull defect" at the time the Veteran submitted his original claim of service connection in December 1970.  As this claim was first raised before the Board and has not been considered by the agency or original jurisdiction, the Board is referring it to the RO for initial consideration and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

In an August 2009 VA Form 9, the Veteran, through his attorney, requested a videoconference hearing, to include the earlier effective date issue herein.  Subsequently, in a letter dated in December 2011, the Board sought clarification as to whether the Veteran desired an additional hearing before the Board.  The response from the Veteran's attorney, dated January 2, 2012, indicates that no further hearing is desired.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The evidence of record reflects that the Veteran was employed with the United States Post Office from 1980 to 1989.  The Veteran and his wife have testified that the Veteran stopped working at the United States Post Office in 1989 due to disability, and began receiving disability benefits in or about 1990.  The basis of the JMR is that any such records pertaining to the Veteran's receipt of disability benefits from the United States Post Office have not been requested.  Accordingly, this claim is remanded to request records from the United States Post Office pertaining to the Veteran's receipt of workers' compensation benefits and/or disability benefits.

In light of this matter being remanded, the RO should issue proper notice to the Veteran per the Veterans Claims Assistance Act of 2000 (VCAA) with regard to his claim for an earlier effective date.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his claim for an earlier effective date, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should request records from the United States Post Office pertaining to the Veteran, in the form of workers' compensation benefits and/or disability benefits for the period 1980 to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Review the expanded record and determine if the benefit sought can be granted.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



